ITBRNEY              ENERAL




Hon. H. R. Nieman, Jr.       Opinion No.    M-1051
Director
State Building Commission      Re:   Authority of the State Building
409 Sam Houston Building             Commission to contract with the
Austin, Texas 78711                  State Highway Department for
                                     certain construction relating
Dear Mr. Nieman:                     to State parks.

          Your request for an opinion on the above subject matter
reads, in part, as follows:

          "Since the installation of utilities, roads and
     other facilities are all an integral part of the
     Texas Parks and Wildlife Department long range
     program and incremental projects containing build-
     ings and structures it is requested that you render
     an opinion as follows:

          "1 . Are facilities such as camp and trailer
     sites, picnic areas, electrical, water, sewage and
     gas utility systems, roads, walks, trails, parking
     areas, access ramps, fishing piers and fencing,
     appurtenant to existing or program planned build-
     ings and structures?

          “2. Can the State Building Commission enter
     in a contract with the State Highway Department on
     a project funded by any State agency for the
     construction of roads, trailer loops and parking
     areas pursuant to the provisions of Article 678m
     without the approval of the Board of Control?"

          You have further advised that the Texas Parks and Wild-
life Department and the State Building Commission have entered into
a contract, dated October 21, 1971, in which it was agreed that
the latter would act for the former agency in connection with
various aspects of the project and in executing necessary inter-
agency contracts to complete the same. See Articles 4413(32) and
678f, Vernon's Civil Statutes.

          In Attorney General's Opinion WW-1120      (1961) it was held

                            -5135-
Hon. H. R. Nieman, Jr., page 2       (M-1051)



that contracts entered into by the State Building Commission with
other State agencies do not require the approval of the State Board
of Control.

          In discussing the powers of the State Building Commission,
in Attorney General's Opinion M-721 (1970), this office stated:

          "The fish pass and bridge referred to in your
     request is not a 'building', nor is it an integral
     part of a building construction project.  In our
     opinion Article 678f, Vernon's Civil Statutes, is
     not applicable.  Section 2(c) of that statute pro-
     vides that a building construction project includes
     'any building or any structure or any facility or
     utility appurtenant thereto.' These terms are
     subject to a construction in harmony with the
     constitutional provision creating The State Build-
     ing Commission and authorizing its powers. Article
     III, Section 51-b(c), Constitution of Texas, au-
     thorizes the Legislature to fix the terms and con-
     ditions upon which the Commission 'may acquire necessary
     and real and personal property, salvage and dispose of
     property unsuitable for State purposes, modernize,
     remodel, build and equip buildings for State purposes,
     and negotiate and make contracts necessary to carry
     out and effectuate the purposes herein mentioned.'
     Thus, Article 678f, Section 2(c) may grant no broader
     powers to the Building Commission than those given in
     Article III, Section 51-b(c). Furthermore, 'any
     structure or any facility or utility appurtenant
     thereto' are subject to the construction that they
     mean like things in the same nature of a 'building'.
     53 Tex.Jur.Zd 221, Statutes, Sets. 154, 155.

          "In interpreting the word 'building' as used
     in the Constitution, we must not give it a technical
     construction.  8A Texas Digest 17, Key No. 13,
     Constitutional Law. Rather, we are required to
     interpret it as it would be understood by the average
     voter, unlearned in the law. The meaning to be ascribed
     to it is the natural, ordinary, common sense meaning.
     8A Texas Digest 18-21, Key No. 14, Constitutional Law;
     Brady v. Brooks, 99 Tex. 378, 89 S.W. 1052 (1905);
     Collingsworth County v. Allred, 120 Tex. 473, 40 S.W.2d
13, 15 (1931); 16 C.J.S. 79 Const.Law, Sec. 17, n.
     54-55.


                            -5136-
Hon. H. R. Nieman, Jr., page 3      (M-1051)



          "Its ordinary meaning implies the idea of habita-
    tion for the permanent use of man, or an erection
    connected with his permanent use. Black's Law
    Dictionary, Fourth Edition, p. 244, under 'Building'
    and cases cited. In statutes, the word 'building'
    is held to depend for its meaning in some degree
    on its particular subject and its connection with
    other words. Johnson v. State, 96 Crim.Rep. 216,
    257 S.W. 551 (1923). As commonly understood, it
    is a house for residence, business, or public use,
    or for the shelter of animals or storage of goods.
    Favro v. State, 39 Crim.Rep. 452, 46 S.W. 932
     (1898).

          "In view of the foregoing, in answer to your
     fourth question, you are advised that the fish pass
     and bridge, or approaches thereto, do not consti-
     tute a building or like structure, and it is not
     an integral part of a building construction project.
     Consequently, the Parks and Wildlife Department may
     not construct the same through the State Building
     Commission."

         You state in your request:

          "Under the terms of the State Building Con-
     struction Administration Act, codified as V.C.S.
     678f, the State Building Commission as a service
     performs technical and administrative duties for
     other State agencies. The nature of the services
     embodies the construction of complex projects which
     include buildings and structures, facilities and
     utilities appurtenant thereto. The services per-
     formed for the Texas Parks and Wildlife Department
     on many projects in addition to buildings and
     structures contain or are adjuncts to such facili-
     ties as camp and trailer sites, picnic areas,
     electrical, water, sewage and gas utility systems,
     roads, walks, trails, parking areas, access ramps,
     fishing piers and all manner of fencing."

          Applying the principles announced in Attorney General's
Opinion M-721 (1970) to the facts presented in your request, we
are of the opinion that park facilities such as camp and trailer
sites, picnic areas, electrical, water, sewage and gas utility
systems, roads, walks, trails, parking areas, access ramps, fishing
piers, and fencing, if the same qualifies as a "building construction

                           -5137-
Hon. H. R. Nieman, Jr., page 4       (M-1051)



project" within the definitions set out in Attorney General's
Opinion M-721 (19701, may be a part of a building construction
project within the meaning of Section 51b of Article III of the
Constitution of Texas and Articles  678f and 678m, Vernon's Civil
Statutes.   In your opinion request, you state that such facilities
are a part of your program and projects containing buildings and
like structures.

          YOU are further advised in answer to your second question
that the State Building Commission, as agent for the Texas Parks
and Wildlife Department, may contract with the State Highway De-
partment for the construction of roads, trailer loops and parking
areas pursuant to the agreement between the Texas Parks and Wild-
life Department and the State Building Commission referred to in
your request. Articles 606933, 4413(32), Vernon's Civil Statutes.
In view of the foregoing, such contracts do not require the ap-
proval of the State Board of Control.

                       SUMMARY

           The State Building Commission has the authority
     to contract with the Texas Parks and Wildlife Depart-
     ment for the performance of certain technical and ad-
     ministrative duties set out in Article 678f, Vernon's
     Civil Statutes, for the construction of construction
     projects on State parks. Such projects and facilities
     may include camp and trailer sites, picnic areas,
     electrical, water, sewage and gas utility systems,
     roads, walks, trails, parking areas,' access ramps,
     fishing piers and fencing, provided the same qualifies
     as a "building construction project" within the defi-
     nitions set out in Attorney General's Opinion M-721
      (1970).

          The State Building Commission, as agent for
     the Texas Parks and Wildlife Department, may contract
     with the State Highway Department on such projects for
     the construction of roads, trailer loops and park-
     ing areas without the approval of the State Board
     of Control.                    ,/-yl

                                 Very trulydours,




                            -5138-
Hon. H. R. Nieman, Jr., page 5        (M-1051)



Prepared. by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Malcolm Quick
Dyer Moore
Charles Lind
Bob Flowers

SAM MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOIA WHITE
First Assistant




                             -5139-